Curia, Per Savage, Ch. J.
'The case óf Myer v. Cole, is in point for the motion. The different sets of counts, two being on promises of the intestate, and two on those of the defendants, for a consideration arising after the death of his intestate, require ‘ different judgments; the first, de bonis intestatoris; the last, de bonis propriis. And though the estate of the intestate in the defendant’s hands would be liable over, to the satisfaction of the claim for funeral expenses ; that does not alter the form of proceeding. The defendant would be liable on the promise charged upon him, whether he has -property of his intestate to answer it or not.
Judgment: arrested.